Citation Nr: 1642107	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in BOS


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for bursitis of the right shoulder.

2. Entitlement to a disability rating in excess of 10 percent for bursitis of the left shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.T. Sprague, Counsel



INTRODUCTION

The Veteran had active service from October 1998 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. The file has been transferred to the jurisdiction of the Boston, Massachusetts RO. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that the most recent VA examination is not sufficient for appellate review. The case is REMANDED for the following action:

1. Return the file to the examiner who conducted the 2015 examination, (if the examiner is not available, CONDUCT A NEW EXAMINATION) and ask the examiner to SPECIFICALLY RESPOND TO THE FOLLOWING:

* Does the Veteran have ankylosis of his right shoulder?

* Does the Veteran have ankylosis of his left shoulder?

* Conduct and report active and passive range of motion testing of BOTH SHOULDER joints, with not less than 3 repetitions. If repeated joint testing cannot be conducted, the examiner must specifically explain why and address any objective evidence (non-subjectively reported) functional limitation associated with the inability to repeat the motions;

* Report in degrees any additional limitation of motion based on pain and whether and to what extent there is any other additional limitation of motion based on weakness, fatigability or incoordination, to include after periods of weightbearing or during flare-ups;

* Report whether and to what extent any non-service-connected disorders effect the Veteran's RIGHT AND LEFT shoulder joint function. 

THE EXAMINER IS ADVISED that the law requires medical opinions must be both fully informed and explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

2. Determine if any further development or clarification by the examiner is required. Then readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







